J-E02006-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHAD LAMAR DREAKFORD                       :
                                               :
                       Appellant               :   No. 365 WDA 2018

                Appeal from the PCRA Order February 13, 2018
     In the Court of Common Pleas of Jefferson County Criminal Division at
                       No(s): CP-33-CR-0000024-2016


BEFORE: BOWES, J., SHOGAN, J., LAZARUS, J., OLSON, J., STABILE, J.,
        DUBOW, J., KUNSELMAN, J., NICHOLS, J., and MURRAY, J.

MEMORANDUM BY DUBOW, J.:                            FILED FEBRUARY 09, 2021

       Appellant, Chad Lamar Dreakford, appeals from the Order entered

February 13, 2018, which denied his Petition for collateral relief filed under

the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. At issue is

the validity of Appellant’s conviction and sentence under Section 4915.1 of

the Crimes Code, when he did not fulfill the registration requirements provided

in the Sexual Offender Registration and Notification Act (“SORNA”).1 Based

on Commonwealth v. Santana, --- A.3d ---, 3488 EDA 2017 (Pa. Super.

2020) (en banc), holding that the Commonwealth may not penalize a

defendant for failing to comply with SORNA’s registration requirements when



____________________________________________


1 Act of Dec. 20, 2011, P.L. 446, No. 111, as amended, 42 Pa.C.S. §§ 9799.10
to 9799.41 (effective Dec. 20, 2012).
J-E02006-19



the triggering offense pre-dated SORNA’s effective date, we reverse the PCRA

court’s Order and vacate Appellant’s Judgment of Sentence.

       On October 3, 1996, Appellant was convicted of Rape in the State of

Maryland.     His conviction triggered a lifetime requirement to register as a

sexual offender in that state.             In 2015, while residing here in the

Commonwealth of Pennsylvania, Appellant became subject to SORNA’s

registration requirements. Appellant failed to comply.2

       The Commonwealth charged Appellant with Failure to Comply with

Registration Requirements, 18 Pa.C.S. §§ 4915.1(a)(2), graded as a first-

degree felony. Appellant pleaded guilty. Ultimately, on May 9, 2017, the trial

court sentenced Appellant to six to twenty years of incarceration.3

       On September 18, 2017, Appellant timely and pro se filed a Petition for

collateral relief, asserting that his conviction and sentence were illegal in light

of our Supreme Court’s decision in Commonwealth v. Muniz, 164 A.3d 1189

(Pa. 2017) (finding that the registration provisions of SORNA were punitive in

____________________________________________


2 The record does not disclose the precise date of Appellant’s arrival in
Pennsylvania. However, Appellant does not dispute that he was required to
register with the Pennsylvania State Police as a sexual offender upon moving
to this Commonwealth. See Appellant’s Br. at 10-11; 42 Pa.C.S. § 9799.13(7)
(effective December 20, 2012).

3 Initially, on July 6, 2016, the trial court imposed an illegal, mandatory
minimum sentence of seven years. Following collateral proceedings, the court
vacated its Judgment of Sentence; Appellant again pleaded guilty, and the
court imposed a new Judgment of Sentence on May 9, 2017. See N.T. PCRA
Plea and Sentence, 5/9/17, at 4-9.



                                           -2-
J-E02006-19



effect and therefore could not apply retroactively to a sexual offender). The

PCRA court appointed counsel, who filed an Amended Petition, restating

Appellant’s Muniz-related claim. Following a hearing, the PCRA court denied

Appellant’s Amended Petition.

        In this timely appeal, Appellant raises a single issue: whether his

conviction and sentence for failing to comply with registration requirements

mandated by SORNA violate the constitutional prohibitions against ex post

facto laws. See Appellant’s Br. at 4.4

        Appellant asserts that his conviction and sentence are illegal.      He

contends that because his underlying crime preceded SORNA’s effective date,

the registration provisions of SORNA are inapplicable to him pursuant to

Muniz. Therefore, Appellant concludes, he cannot be criminally liable under

Section 4915.1 for failing to comply with those requirements. See generally

Appellant’s Br. at 8-15.

        We review an order denying a petition for collateral relief to determine

whether the PCRA court’s decision is supported by the evidence of record and

free of legal error.     Commonwealth v. Jarosz, 152 A.3d 344, 350 (Pa.

Super. 2016) (citing Commonwealth v. Fears, 86 A.3d 795, 803 (Pa.

2014)). Appellant’s claim presents a question of law. Therefore, our standard

of review is de novo, and the scope of our review is plenary. Muniz, 164 A.3d

at 1195.
____________________________________________


4   Both Appellant and the PCRA court have complied with Pa.R.A.P. 1925.


                                           -3-
J-E02006-19



      18 Pa.C.S. 4915.1 criminalizes a sexual offender’s failure to comply with

his registration requirements. The prerequisite for the applicability of each

subsection of Section 4915.1 is that an offender is subject to SORNA’s

registration requirements.    18 Pa.C.S. § 4915.1(a) (“An individual who is

subject to registration under 42 Pa.C.S. § 9799.13 (relating to applicability)

commits an offense if he knowingly fails to . . . [(a) register with Pennsylvania

State Police; (b) verify his address or be photographed as required; or (c)

provide accurate information.]”).

      In Muniz, our Supreme Court determined that SORNA’s registration

provisions were punitive in effect and, thus, their retroactive application to

defendants violated constitutional prohibitions against ex post facto laws. 164

A.3d at 1193.     In Santana, this Court sitting en banc applied Muniz,

reasoning that if a defendant is not subject to SORNA registration because of

ex post facto concerns, then he cannot be guilty of a crime proscribing a failure

to comply with those registration requirements. Santana, --- A.3d ---, 3488

EDA 2017, at * 8-9.

      Here, the PCRA court denied Appellant’s claim that he was not subject

to SORNA’s registration requirements on two grounds. First, the PCRA court,

sought to distinguish Muniz, observing that unlike the appellant therein—

whose registration period increased from ten years to life—Appellant was

already a lifetime registrant under Maryland law. Thus, according to the PCRA

court, “SORNA did not impose a greater burden [upon Appellant] than that to

which he was already subject.”      PCRA Ct. Op. and Order, 2/13/18, at 1.

                                      -4-
J-E02006-19



Second, the court reasoned that Appellant had fair notice of his registration

requirements because he had relocated to Pennsylvania after SORNA’s

enactment and, therefore, Section 4915.1 was not an ex post facto law as

applied to him. Id. at 2.

       Following our de novo review, we conclude that the PCRA court erred

when it denied Appellant relief. The Muniz Court did not limit its holding to

those offender registrants whose registration periods increased under SORNA.

Rather, after conducting a thorough ex post facto analysis, the Court

concluded that SORNA’s registration provisions could not apply retroactively

to sexual offenders whose triggering offense occurred prior to SORNA’s

effective date. See Muniz, 164 A.3d at 1209-18. In addition, as this Court

discussed in Santana, it is constitutionally irrelevant where a triggering

offense occurs. Santana, supra at *14-15.

       Both Muniz and Santana are applicable to Appellant. Appellant was

convicted of Rape in 1996.5 At the time of his conviction, Pennsylvania had

enacted non-punitive registration requirements for those convicted of certain

sexually violent crimes, including Rape.6        In 2012, however, the General

____________________________________________


5 The record does not disclose when Appellant committed Rape. Under the
circumstances of this case, the timing of Appellant’s crime does not affect our
analysis because his criminal conduct occurred prior to SORNA’s effective
date.

6See 42 Pa.C.S. §§ 9793, 9795 (expired); see generally Megan’s Law I, Act
of Oct. 24, 1995, P.L. 1079, No. 24 (Special Sess. No. 1), as amended, 42
Pa.C.S. §§ 9791, et seq.


                                           -5-
J-E02006-19



Assembly enacted SORNA, a constitutionally punitive regime.          Because

Appellant’s crime preceded the effective date of SORNA, the Commonwealth

could not apply SORNA’s provisions retroactively to him.       Thus, because

Appellant could not be subject to SORNA’s registration requirements, the

Commonwealth could not hold Appellant criminally liable for violating Section

4915 of the Crimes Code.

       Accordingly, we conclude that Appellant’s conviction under 18 Pa.C.S. §

4915.1(a)(2) was illegal. For these reasons, we reverse the Order of the PCRA

court and vacate Appellant’s underlying Judgment of Sentence.7

       Order reversed; Judgment of Sentence, entered May 9, 2017, vacated.

       Judges Bowes, Shogan, Lazarus, Olson, Kunselman, Nichols, and Murray

join the memorandum.

       Judge Stabile file a dissenting memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary
Date: 2/09/2021
____________________________________________


7 In response to Muniz, the General Assembly amended SORNA, dividing its
provisions into distinct subchapters—Subchapter H, which applies to offenders
whose underlying conduct occurred after December 20, 2012, SORNA’s
effective date, and Subchapter I, which applies to those required to register
under former versions of Megan’s Law. 42 Pa.C.S. §§ 9799.11(c), 9799.52.
We note that Appellant’s 1996 conviction for Rape rendered him subject to
Megan’s Law I. See, supra at n.6. Thus, Appellant is subject to registration
provisions under Subchapter I. 42 Pa.C.S. §§ 9799.52, 9799.54(a)(4).

                                           -6-